 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   DEBRA BELL,                                          Case No.: 18-CV-2865-CAB-BLM
10                                       Plaintiff,
                                                          ORDER DENYING APPLICATION
11   v.                                                   FOR LEAVE TO PROCEED IN
                                                          FORMA PAUPERIS AND SUA
12   BANK OF AMERICA, N.A.,
                                                          SPONTE DISMISSING COMPLAINT
13                                     Defendant.
14                                                        [Doc. No. 4]
15
16         On December 21, 2018, Plaintiff, a non-prisoner, filed a complaint making
17   allegations concerning the title on a property located in San Diego, California. Plaintiff
18   did not pay the filing fee and instead applied to proceed in forma pauperis (“IFP”). The
19   Court denied Plaintiff’s IFP application without prejudice because of the lack of
20   particularity, definiteness, and certainty in the information provided. Plaintiff has now
21   filed a renewed IFP application that provides additional detail about her financial situation.
22   The renewed application demonstrates that Plaintiff lacks the financial resources to pay the
23   filing fees and still afford the necessities of life. See Escobedo v. Applebees, 787 F.3d
24   1226, 1234 (9th Cir. 2015); see also 28 U.S.C. § 1915(a).
25         Notwithstanding the foregoing, a complaint filed by any person seeking to proceed
26   IFP pursuant to 28 U.S.C. § 1915(a) is subject to a mandatory and sua sponte review and
27   dismissal should the Court determine, inter alia, it is frivolous, malicious, or fails to state
28   a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,

                                                      1
                                                                                 18-CV-2865-CAB-BLM
 1   254 F.3d 845, 845 (9th Cir.2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
 2   limited to prisoners.”). Congress enacted this safeguard because “a litigant whose filing
 3   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
 4   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.
 5   Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324
 6   (1989)).
 7         Here, the complaint purports to assert only state law claims of “Fraud, Negligence,
 8   and Misrepresentation attributed to Defendants’ multiple violations of ignoring proper loan
 9   procedures,” and appears to seek damages of $1,250,000 and to quiet title on a property
10   located in San Diego. The complaint, however, does not allege any facts supporting these
11   claims, let alone the particularity required by Federal Rule of Civil Procedure 9(b) for
12   claims of fraud. Moreover, although Plaintiff alleges subject matter jurisdiction based on
13   diversity of citizenship, according to the complaint, the requisite diversity is missing
14   because both Plaintiff and Defendant S.D. Bank Homes are citizens of California.
15   Accordingly, even if the complaint stated a claim, this Court lacks subject matter
16   jurisdiction.
17         In light of the foregoing, it is hereby ORDERED that Plaintiff’s application to
18   proceed in forma pauperis is DENIED because the Court lacks subject matter jurisdiction
19   over the complaint and because the complaint fails to state a claim. This dismissal is
20   without prejudice to Plaintiff filing an amended complaint as part of a new lawsuit in state
21   court. The Clerk of Court shall CLOSE this case.
22         It is SO ORDERED.
23   Dated: January 22, 2019
24
25
26
27
28

                                                  2
                                                                              18-CV-2865-CAB-BLM
